DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed January 11, 2021, which amends claims 1, 33, 39, and 40 and adds claims 41-44. Claims 1, 4, 9, 13, 14, 18, 21-25, 33, and 37-44 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed January 11, 2021, caused the withdrawal of the rejection of claims 1, 4, 9, 13, 14, 18, 21, 23-25, 33, 38, and 39 under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (WO 2013/056776) in view of Beers et al. (US 2014/0131676) and Shi et al. (US 2004/0016907) as set forth in the Office action mailed October 9, 2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 9, 13, 14, 18, 21, 22-25, 33, 38-41, 43, and 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 13, 14, 18, 21, 23-25, 33, 38-40 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/108997), where Park et al. (US 2014/0332793) (hereafter “Park”) is used as the English equivalent, in view of Beers et al. (US 2014/0131676) (hereafter “Beers”) and Shi et al. (US 2004/0016907) (hereafter “Shi”).
Regarding claims 1, 4, 9, 13, 14, 18, 21, 23-25, 33, 38-40 and 42-44, Park teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0182]). Park teaches that the light emitting layer comprises a host material and a red phosphorescent dopant (paragraph [0182]). Jatsch teaches that the host material can 
    PNG
    media_image1.png
    211
    207
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    268
    197
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    269
    228
    media_image3.png
    Greyscale
 are a few examples (paragraphs [0069] and [0182]-[0188], Table 4). There compounds meet applicant’s claimed invention where two R2 groups are fused to each other, X1 or X2 is S, and G2 comprises a fluorene group, which is further modified. The Office points out that the claims only indicates that G2 has to comprise one of the groups in the Markush group and this means that the other groups can be present. Also in these compounds R2 is not a fluorene as there are other groups present in the G2
Park does not teach where the phosphorescent dopant meets the applicant’s claimed invention. 
Beers teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0073]). Beers teaches the light emitting layer comprises a host material and a phosphorescent dopant (paragraph [0073]). Beers teaches the phosphorescent dopant can have the following structure, 
    PNG
    media_image4.png
    147
    206
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    88
    135
    media_image5.png
    Greyscale
 (which is the same as applicant’s D6),  
    PNG
    media_image6.png
    141
    257
    media_image6.png
    Greyscale
 (which is the same as applicant’s D13), or 
    PNG
    media_image7.png
    143
    207
    media_image7.png
    Greyscale
 (which is the same as applicant’s formula D1) (paragraphs [0069], [0074], and [0078] and Tables 2 and 4). Beers teaches that these compounds emit red light with good lifetime and efficiency (paragraphs [0078] and [0079], Table 5).
Shi teaches a method of making an electroluminescent device (abstract). Shi teaches that the method comprising evaporating all the materials for the light emitting layer in a single evaporation source (paragraph [0036]). Shi teaches that the layer using -6 Torr (paragraph [0028]). Shi teaches that there can be more than one host material and more than one light emitting layer in the single evaporation source as a homogenous mixture (paragraphs [0027], [0035], and [0038]). Shi teaches that using a single evaporation source to form the light emitting layer eliminates the evaporation control problems associated with co-deposition from two independently controlled evaporation sources (paragraph [0036]). Two of the problems with co-deposition is that it is hard to precisely control the deposition rates of each material and it is wasteful in terms of material utilization (paragraphs [0011] and [0012]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change the phosphorescent dopant material in Park to 
    PNG
    media_image4.png
    147
    206
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    88
    135
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    141
    257
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    143
    207
    media_image7.png
    Greyscale
 as taught by Beers. The motivation would have been to make a red light emitting device that emits red light at a high efficiency and lifetime. This would lead to a device that has a composition that meets applicant’s claimed evaporation temperature limitations, vapor pressure limitations, and mass loss rate limitation.  
Furthermore, it would have been obvious to one of ordinary skill it the art to modify the device of Park in view of Beers to make a homogenous mixture of all the materials for the light emitting layer and put the materials in a single evaporation source and make the layer using the method taught by Shi. The motivation would have been to make the layer using a single evaporation source, as taught by Shi, which eliminates the evaporation control problems associated with co-deposition.

Allowable Subject Matter
Claims 22 and 37 are allowed.
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or make obvious the applicant’s claimed iridium complexes.  The closet prior art Beers et al. (US 2014/0131676) teaches the phosphorescent dopant can have the following structure, 
    PNG
    media_image4.png
    147
    206
    media_image4.png
    Greyscale
, 
    PNG
    media_image6.png
    141
    257
    media_image6.png
    Greyscale
 (which is the same as applicant’s D13), or 
    PNG
    media_image7.png
    143
    207
    media_image7.png
    Greyscale
 (which is the same as applicant’s formula D1) (paragraphs [0069], [0074], and [0078] and Tables 2 and 4).  Beers and the prior art fails to teach or make obvious the applicant’s claimed invention and claimed composition; therefore, claims 22 and 37 comprises allowable subject matter.
Regarding claim 41, the prior art fails to teach or make obvious compounds comprising X1 or X2 to be a Se atom. The prior art Park et al. (WO 2013/108997), where Park et al. (US 2014/0332793) (hereafter “Park”) (see above), teaches compound where the applicant’s X1 and X2 can be a variety of different compounds, but the prior art does not teach Se as one of the atoms. The prior arts fails to teach or make obvious modifying the compound to have a Se atom and claim 41 comprises allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.